Citation Nr: 0909319	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  03-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a cardiovascular 
disability, to include coronary artery disease and status 
post myocardial infarction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty from January 1956 to 
July 1978.  Among his decorations and awards are the Combat 
Action Ribbon and Navy Commendation Medal with V/Device.  

These matters come before the Board of Veterans' Appeals 
(Board) from multiple rating decisions.  In January 2006, a 
hearing was held before the undersigned.  In April 2006, the 
Board remanded these claims for further development.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's hypertension is related to service.  

2.  The preponderance of the evidence is against a finding 
that the Veteran's cardiovascular disability, to include 
coronary artery disease and status post myocardial 
infarction, is related to service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  A cardiovascular disability, to include coronary artery 
disease and status post myocardial infarction, was not 
incurred or aggravated in service, and cardiovascular disease 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist 

In July 2001 and September 2006 letters, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
Veteran of information and evidence necessary to substantiate 
his claim for service connection.  He was notified of the 
information and evidence that VA would seek to provide and 
the information and evidence that he was expected to provide.  
The September 2006 letter informed the Veteran of the process 
by which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Veteran has been able to participate 
effectively in the processing of his claims.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service treatment records have been associated with 
the claims file.  All identified and available medical 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  

II.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2008).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

Service connection for certain diseases, such as 
cardiovascular disease and hypertensive vascular disease, may 
also be established on a presumptive basis by showing that 
the disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 1137 
(West 2002);  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  
This presumption operates even though there is no evidence of 
such disease during the period of service.  Id.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113.  

For VA compensation purposes, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7101, note (1) (2008).  Also, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  The regulations show that there 
is a difference between being diagnosed with hypertension and 
having hypertension that is compensable for VA purposes.  

III.  Analysis

	A.  Factual background

The Veteran asserts in a May 2002 statement that his 
hypertension was a problem in service and that it is related 
to his service.  The Veteran also stated that his 
hypertension led to his current cardiovascular disability.  

At the January 2006 Board hearing, the Veteran stated that he 
was denied employment in December 1959 due to hypertension.  
(Board Transcript, p 4-5.)  The RO made an attempt to get 
records related to this employment denial, however, a March 
2008 letter from the employer shows that no records were 
available.  

The Veteran also mentioned at the January 2006 hearing that 
he had received some treatment at a private hospital from 
1978 to 1986.  (Board Transcript, p 15-16.)  The RO made an 
attempt to acquire these records as well.  An October 2006 
document shows these records were not found at the facility.  

Service treatment records reflect blood pressure readings of 
130/90 in October 1960 and 140/100 in December 1973.  A May 
1978 electrocardiogram was within normal limits ("Borderline 
ECG").  During his January 2006 hearing, the Veteran 
testified that he had high blood pressure readings in service 
but that service clinicians would take several readings until 
a lower reading came up.  (Board Transcript, p 5.)  The 
examination at service separation, dated in May 1978, noted a 
normal cardiovascular system.  Service treatment records do 
not show any diagnosis of a cardiovascular disability.  

Private medical records show the Veteran was first diagnosed 
with a cardiovascular disability in December 1986.  This 
record shows discharge diagnoses of inferior wall myocardial 
infarction (heart attack) and status post percutaneous 
transluminal coronary angioplasty.  This record relates the 
Veteran's medical history; he had no previous history of 
atherosclerotic heart disease, past surgeries or high blood 
pressure.  The only cardiac risk factor the Veteran had was a 
family history of early heart disease.  

In June 1988, another private medical record shows an 
impression of left coronary artery disease, status post 
myocardial infarction.  A June 1994 private medical record 
notes that the Veteran was hypertensive.  

A June 1999 private insurance form shows the Veteran reported 
that the first symptoms of heart disease appeared in December 
1986.  

In August 2001, the Veteran was given a VA examination.  The 
examiner reviewed the Veteran's claims file and noted the 
Veteran's cardiovascular history.  This included the December 
1986 angioplasty, a heart attack in April 1987, and bypass 
surgery in 1988.  The examiner noted that at the time of the 
Veteran's first heart attack the Veteran's systolic blood 
pressure was noted to be 120 mmHg and the Veteran had 
reported having no history of hypertension.  The examiner 
noted the Veteran was able to engage in mild activity.  The 
Veteran reportedly was taking medication for his 
hypertension.  

Upon physical examination, the Veteran's blood pressure was 
120/75, 125/80, and 118/75.  A cardiovascular examination was 
normal.  The assessment of the examiner was that although the 
Veteran had a history of hypertension, this was after his 
first heart attack and after his time in service.  The 
examiner found no documentation of a hypertensive blood 
pressure reading while the Veteran was in service.  
Additionally, the examiner pointed to the evidence that at 
the time of the first heart attack in 1986, the Veteran 
reported no history of hypertension and was not hypertensive 
at the time.  The conclusion was that the Veteran's 
hypertension and his cardiovascular disability were not 
related to the Veteran's service.  

An April 2002 letter from the Veteran's treating physician 
noted (after stating he reviewed medical and service records) 
that the Veteran's Vietnam service took place in a stressful 
environment.  This letter also highlighted his family history 
predisposing him to coronary artery disease and his past 
service as a contributing factor in his development of the 
disease.  "It is well known that [a] risk factor for 
atherosclerosis includes stress."  The private physician 
opined that that the Veteran's coronary artery disease 
started before the Veteran's first heart attack in 1986, but 
did not go so far as to specifically relate the Veteran's 
coronary artery disease to service.  

An October 2008 VA examination report again noted the 
Veteran's history and that the examiner had reviewed the 
Veteran's claims file.  The examiner stated that due to the 
Veteran's bradycardia and arrhythmia, he had a pacemaker 
placed in August 2008.  The report states the Veteran claimed 
his hypertension manifested itself in the 1950s, but the 
examiner noted that the Veteran began taking atenolol (blood 
pressure medication) in 1986.  Current blood pressure 
readings were normal.  The examiner diagnosed the Veteran 
with essential hypertension and stated that hypertensive 
heart disease was not present.  The report noted the Veteran 
had chronic congestive heart disease which required 
continuous medication.  

The examiner opined:  "Hypertension is less likely as not 
(less than 50/50 probability) caused by or a result of 
service."  To support the opinion, the examiner noted seeing 
only one high blood pressure reading in service and noted 
that the Veteran reported no history of hypertension during 
the time period of his first heart attack in 1986.  The 
examiner explained that the Veteran was started on blood 
pressure medication at that time because he just had a heart 
attack, not because he had hypertension at that time.  

As for the Veteran's coronary artery disease, the examiner 
stated that it is less likely as not (less than 50/50 
probability) that the coronary artery disease is caused by or 
a result of service.  The reasoning for this opinion was that 
the Veteran's file was carefully reviewed and it showed a 
normal ECG during the time period of the Veteran's separation 
(May 1978).  The claims file showed the Veteran to be 
asymptomatic until December 1986, the time of his first heart 
attack.  At this time, the medical records show the Veteran 
had no prior history of a heart attack or atherosclerotic 
heart disease.  

	B.  Service connection for hypertension

The Board finds that a clear preponderance of the competent 
evidence of record supports the conclusion that the Veteran's 
currently diagnosed hypertension is not related to his 
service.  The April 2002 letter from the Veteran's treating 
physician does not address hypertension, stating only that 
the Veteran's past job in the military and family history 
contributed to the Veteran developing coronary artery 
disease.  The August 2001 and October 2008 VA examinations 
clearly state that the Veteran's hypertension is less likely 
than not related to his service because there was no finding 
that the Veteran was diagnosed with hypertension while in the 
military.  Additionally, both examination reports point to 
the Veteran's records at the time of his first heart attack, 
which showed that he had no prior history of hypertension.  
There is no evidence showing the Veteran had even symptoms of 
hypertension from separation (1978) to December 1986 when he 
suffered his first heart attack.  

The October 2008 VA examiner explained isolated instances of 
high blood pressure do not necessarily equate into a 
diagnosis of hypertension.  VA regulations also do not 
provide service connection for isolated high blood pressure 
readings; for example, systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, DC 7101, note (1).  
Diastolic blood pressure must be shown to be predominantly 
90mm or greater.  Id.  While the December 1973 and October 
1960 readings were shown to have a diastolic blood pressure 
above or at 90mm, many other of the readings during service 
did not.  Again, as the VA examiners stated, there is no 
evidence of the Veteran being diagnosed with hypertension 
while in the military.  

As the claims folder shows no competent evidence associating 
the Veteran's hypertension with his military service, service 
connection cannot be granted.  The one year presumption does 
not apply.  A clear preponderance of the evidence is against 
the Veteran's claim for service connection for hypertension, 
and the reasonable doubt doctrine is not for application.  
See, 38 U.S.C.A. § 5107(b) (West 2002).  

	C.  Service connection for a cardiovascular disability

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  
A medical opinion that contains only data and conclusions is 
not entitled to any weight.  Further, a review of the claims 
file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion comes from.  "It is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

The Board finds that a clear preponderance of the competent 
evidence of record supports the conclusion that the Veteran's 
currently diagnosed cardiovascular disability is not related 
to his service.  The April 2002 letter from the Veteran's 
treating physician is in conflict with the August 2001 and 
October 2008 VA examinations.  The April 2002 letter states 
the Veteran's recent history, provides a reason for why the 
physician intimates that the Veteran's cardiovascular 
disability is related to service (the Veteran had a stressful 
job in service and a risk factor for atherosclerosis is 
stress), and states the physician reviewed the Veteran's 
service treatment and personnel records.  

Both VA examinations also provide the Veteran's history, and 
cite to a key record within this history, which is that the 
December 1986 private medical record that states the Veteran 
had no prior history of hypertension or heart attack.  
Additionally, the examination reports point to the lack of 
heart problems while the Veteran was in the service and lack 
of evidence of cardiovascular problems soon after service.  
The April 2002 letter does not address these facts and only 
asserts that it is well known that stress causes 
atherosclerosis.  It is because the examiner's opinions are 
based on the pertinent evidence of record and supported their 
opinions with applicable facts that the Board finds the 
examiner's opinions to be more probative than the private 
physician's opinion.  

Since cardiovascular disease was not manifested within the 
first post service year, the chronic presumption does not 
apply.  A clear preponderance of the evidence is against the 
Veteran's claim for service connection for cardiovascular 
disease, and the reasonable doubt doctrine is not for 
application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  





ORDER

Service connection for hypertension is denied.  

Service connection for a cardiovascular disability is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


